Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	Applicant election of Species I encompassing claims 1-9 for continuing prosecution without traverse in the communication with the Office on 11/08/2021 is acknowledged.

Examiner’s Amendment.

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
- Cancels withdrawn non-elected (without traverse) claims 10-20 --
 
Reason for allowance
 
 
3.	Claims 1-9 are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed DISPLAY DEVICE having the limitations:
--“a reference voltage supply line disposed in the non-display area and configured to transmit a reference voltage; and

wherein the reference voltage supply line includes a straight line part extending in a  first direction and a curved line part extending from the straight line part to be bent, and
 the curved line part of the reference voltage supply line is disposed along a periphery of the display area. “--.
In combination with all other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

5. 	The prior arts made of record and not relied upon is considered pertinent to applicant disclosure: Sung et al. (US 2008/024056)  discloses an organic light emitting diode display


6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM -6.30 PM .US Eastern Time. If 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                 /THINH T NGUYEN/                 Primary Examiner, Art Unit 2897